Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS


FactSet Research Systems Inc. (the “Company”) and I, Franck A.R. Gossieaux, have
entered into this Separation Agreement and General Release of Claims (this
“Agreement”) to settle all known and unknown claims I might have against the
Company and all related parties, except as otherwise set forth in this
Agreement, effective as of June 7, 2020. Except to the extent governed by
federal law or any applicable non-U.S. law, this Agreement shall be governed by
the statutes and common law of Connecticut, excluding any that mandate the use
of another jurisdiction’s laws.


The Company and I agree as follows:


Section 1 -- In General


The Company and I hereby agree that my employment with the Company and its
affiliates, including FactSet French Sarl, will end as of June 30, 2020 (the
“Date of Termination”). Effective as of the Date of Termination, I hereby
irrevocably resign from all offices, titles, position, and appointments at the
Company and any of its affiliates, including FactSet France Sarl. Prior to the
Date of Termination, the Company and any of its affiliates, including FactSet
France Sarl, may remove me from any offices, titles, positions and appointments
(but not my U.S. employment), and I agree to provide any resignation letter
reasonably necessary to give immediate effect to any such removal.


I also acknowledge that my Employment Contract with FactSet France Sarl, dated
as of April 1, 2009 with a seniority as of September 1, 1999 (the “French
Employment Contract”), has been terminated through a dismissal letter dated June
5, 2020, of which I have duly received a copy before signing this Agreement, and
which has been sent by DHL with signature required to my home address in New
York. The Company and I hereby agree that my termination of employment does not
constitute an “Eligible Termination” (as defined in the Company’s Executive
Severance Plan) for purposes of the Company’s Executive Severance Plan.


Section 2 -- Payments and Benefits


(a) In General: The Company promises that I will receive the compensation and
benefits set forth in this Section that are conditioned on my execution of this
Agreement and compliance with its terms. I understand and agree that I am not
otherwise entitled to receive the compensation and benefits provided to me under
this Agreement, and I understand and agree that I am not entitled to any other
compensation and benefits in connection with my termination of employment under
any applicable plan or agreement with the Company or any of its affiliates,
including (i) the French Employment Contract, (ii) the Letter of Assignment from
Christine Souza to me, dated June 1, 2019 (the “Assignment Letter”), (iii) my
Expatriation Agreement with FactSet France Sarl and the Company, dated June 1,
2019 (the “Expatriation Agreement”), (iv) the Expatriation Addendum to the
Employment Contract by and between me and FactSet France Sarl, dated June 1,
2019 (the “Expatriation Addendum”), (v) the Company’s Executive Severance Plan
and (vi) except as set forth below, the Company’s 2004 Stock Option and Award
Plan (as amended and restated from time to time), the Company’s Stock Option and
Award Plan (as amended and restated from time to time), and, in each case, the
applicable award agreements



--------------------------------------------------------------------------------



thereunder (such plans and agreements collectively, the “Equity Incentive
Plans”). I understand that this Agreement will be immediately effective upon my
execution and delivery of the Agreement to the Company, provided that if I fail
to comply with this Agreement (including the Second Release requirement pursuant
to Section 4), I will not receive the amounts or benefits that are set forth in
this Section, and this Agreement will never go into effect.


(b) Equity Awards: I understand and agree that, in accordance with the terms of
the Equity Incentive Plans, each outstanding and unvested equity award that I
held as of the Date of Termination has been immediately forfeited as of the Date
of Termination, and I shall have no right to receive any payment or benefit with
respect to any such equity award, including the following awards:


(i) 425 options granted on November 2, 2015;
(ii) 468 options granted on November 2, 2015;
(iii) 1,825 options granted on November 1, 2016;
(iv) 2,236 options granted on November 2, 2017;
(v) 1,776 options granted on November 1, 2018;
(vi) 204 restricted stock units granted on November 1, 2018;
(vii) 11,481 options granted on July 1, 2019;
(viii) 4,985 options granted on November 1, 2019; and
(ix) 1,222 performance units granted on November 1, 2019.


Notwithstanding the foregoing, provided that I satisfy the Second Release
requirement, any options that are held by me and were outstanding and vested as
of the Date of Termination will remain outstanding and exercisable for the
90-day period following the Date of Termination. Any such outstanding and vested
options that are not exercised as of the 90-day anniversary of the Date of
Termination will be immediately forfeited as of such date. I understand and
agree that if I do not satisfy the Second Release requirement, all vested but
unexercised options will expire immediately with effect as of the Date of
Termination. The Company acknowledges that the following options are outstanding
and vested as of the Date of Termination:


Award Date
Exercise Price
Granted
Outstanding
Outstanding and Vested
11/01/2018
$221.88
2,219.00
2,219.00
443.00
11/02/2017
$189.98
3,729.00
3,729.00
1,493.00
11/01/2016
$152.28
4,564.00
4,564.00
2,739.00
11/02/2015
$175.20
2,125.00
2,125.00
1,700.00
11/02/2015
$175.20
2,337.00
2,337.00
1,869.00
05/01/2015
$159.14
3,336.00
3,336.00
3,336.00



In addition, the Company agrees that I will have access to cashless or net
exercise of my vested options (in each case, in accordance with the applicable
policies and procedures of the Company and to the extent permissible pursuant to
applicable securities laws) and that it and its affiliates will implement
procedures with respect to withholding taxes and other taxation matters related
to any option exercise consistent with past practice. The Company also
represents that (i) it will not share any material nonpublic information with me
following the date hereof and (ii) I will not be prohibited under any Company
policies from engaging in transactions in the



--------------------------------------------------------------------------------



Company’s securities during the open trading period from June 26, 2020 through
August 14, 2020.


The Company confirms that my balance of shares in the Company’s Employee Stock
Purchase Program as of the Date of Termination is 301.67 and all such shares are
fully vested and nonforfeitable.


(c) Tax Services and Tax Equalization: The Company agrees that (i) I shall
continue to receive tax advisory services from KPMG (or any successor advisor
selected by the Company to provide such services to its expatriate employees)
consistent with past practice for calendar year 2018, at the Company’s expense,
in connection with my tax obligations in respect of calendar years 2019 and 2020
and (ii) it shall provide tax equalization in respect of calendar years 2019 and
2020, consistent with past practice for calendar year 2018 and the calculations
of KPMG (or the applicable successor advisor).


(d) Benefits. Following the Date of Termination, my family and I shall be
eligible to elect continued coverage under the Company’s medical, dental, and
vision plans in the United States in accordance with COBRA at my expense and
shall be entitled to participate in French health and other coverages, in each
case, in accordance with applicable law. The Company also agrees that if the
tuition previously paid for my children’s schools for the 2020-2021 school year
is refunded in whole or in part, it will be applied to tuition for my children
in French schools (if any, the “Tuition Reimbursement”). The Company
acknowledges that all Company contributions on my behalf (or for my benefit) to
the Company’s 401(k) plan are fully vested and nonforfeitable. The Company
represents that it or its affiliates have made all required social security and
other contributions or payments required under French law, Article 5 of the
Expatriation Agreement and Article 5 of the Expatriation Addendum, and agrees
that it or its affiliates shall provide to me all documentation and information
in its possession reasonably necessary for me to apply for and obtain
unemployment and other social security benefits in France. In addition, the
Company will allow me to transfer my French mobile telephone number to a private
account.


The Company, in accordance with Article 5 of the Expatriation Addendum, confirms
and guarantees that FactSet France Sarl has paid the employee and employer’s
shares of contributions to (i) the basic and supplementary pension schemes
(AGIRC – ARRCO) and (ii) the unemployment state insurance scheme throughout the
entire expatriation period (“Pole Emploi”).


FactSet France Sarl has not made the required contributions to CFE with respect
to me. Accordingly, the Company and I have agreed that, in lieu of such
contributions, the Company will make a payment to me in the amount of $15,962
(the “CFE Indemnity Payment”), in accordance with the terms of the Second
Release.


For details of these commitments, the Company and I expressly refer to the
Second Release.


(e) Relocation: I understand and agree that, subject to my departure from the
United States by the later of (i) sixty (60) days following the Date of
Termination and (ii) such later date during calendar year 2020 as permitted in
accordance with the terms of the work visa authorizing my employment by the
Company in the United



--------------------------------------------------------------------------------



States, I will be entitled to reimbursement for the cost of (A) economy class
airfare on AirFrance or Delta Airlines to France for myself and my family
members and (B) the shipment of household goods to France, in each case within
fifteen (15) days after I submit proof of such expenses.


Section 3 -- First Complete General Release of Claims


I acknowledge and represent that the consideration provided by the Company in
this Agreement is adequate and satisfactory in exchange for the general release
provided by me in this Section 3 and for the other commitments I make in this
Agreement, and that, in exchange for the compensation and benefits set forth in
Section 2, the following releases are made as of the Date of Termination:


(a) Claims Released: Except for the claims identified in Section 3(b), I
irrevocably and unconditionally release (i.e., give up), acquit and forever
discharge all known and unknown claims, promises, causes of action, charges,
complaints, demands, liabilities, obligations, agreements, controversies,
damages, suits, entitlements, costs, losses, debts and expenses (including
attorneys’ fees and legal expenses) or similar rights of any type that I
currently may have (“Claims”) with respect to any Released Party listed in
Section 3(c). I understand that I am not releasing future rights or claims,
meaning rights or claims that arise after my execution of this Agreement. I
understand that the Claims I am releasing might arise under many different
federal, state, local or non-U.S. laws (including statutes, regulations, other
administrative guidance, and common law doctrines). Without limiting the
generality of the foregoing, I acknowledge that I knowingly and voluntarily
waive and release any and all Claims under the Age Discrimination in Employment
Act (the “ADEA”) and Executive Order 11,141, which prohibit age discrimination
in employment, as well as all Claims under the following:


(i) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act (“ADA”)
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), which prohibits discrimination based on genetic
information; and any other federal, state, local or non-U.S. laws prohibiting
discrimination in employment based on a protected category, such as actual or
perceived race, religion, color, national origin, ancestry, physical or mental
disability, medical condition, genetic information, marital status, sex, sexual
orientation, or association with a person who has, or is perceived to have, any
of those characteristics;


(ii) Federal employment statutes, such as the Worker Adjustment and Retraining
Notification Act (“WARN Act”), which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974 (“ERISA”), which, among other things, protects employee benefits; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws; and





--------------------------------------------------------------------------------



(iii) Other laws, such as any federal, state, local or non-U.S. laws mandating
leaves of absence, restricting an employer’s right to terminate employees, or
otherwise regulating employment; any federal, state, local or non-U.S. law
enforcing express or implied employment contracts or requiring an employer to
deal with employees fairly or in good faith; any other federal, state, local or
non-U.S. laws providing recourse for alleged wrongful discharge, tort, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, and similar or related Claims; any other law relating to salary,
commission, compensation, benefits, and other matters; and family and medical
leave laws.


Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 2 or 3(b) of this
Agreement): (i) Claims that in any way relate to or arose during my employment
with the Company, or the termination of that employment, such as Claims for
compensation, bonuses, commissions, lost wages, or unused accrued vacation or
sick pay; (ii) Claims that in any way relate to the design or administration of
any employee benefit program; (iii) Claims that I have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits subject to the commitments made by the Company in Section
2(d) of this Agreement and the Second Release; (iv) any Claims to attorneys’
fees or other indemnities (such as under the Civil Rights Attorneys’ Fees Act),
with respect to Claims I am releasing; or (v) Claims under the Connecticut Human
Rights and Opportunities Law, the Connecticut Family and Medical Leave Law, the
Connecticut Age Discrimination and Employee Insurance Benefits Law, and the
Connecticut Smokers’ Rights Law.


(b) Claims Not Released: This Agreement does not release any claims that the law
does not permit me to release. Nothing herein affects my rights to
indemnification in respect of my service as a director or officer of the Company
or any of its affiliates, reimbursement for business expenses incurred through
the Date of Termination in accordance with Company policy, payment of accrued
salary, payment for accrued but unused vacation time (the amount of which, as of
the Date of Termination, is $120,945 (one hundred twenty thousand and nine
hundred and forty five U.S. dollars)), payment of the CFE Indemnity Payment, any
vested benefits under the Company’s 401(k) plan and any other rights pursuant to
the employee benefit plans of the Company and its subsidiaries that are accrued
and vested as of the Date of Termination, subject to the terms of the applicable
plan. Furthermore, this Agreement does not release my rights pursuant to the
payments set forth in Section 2 or to the compensation and benefits set forth in
the Second Release.


(c) Released Parties: The Released Parties are the Company, all current and
former parents, subsidiaries, affiliates, partnerships, or joint ventures, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection, and their successors.


(d) Covenant not to Sue: I affirm that (i) I have not filed, and have not caused
to be filed, and am not presently party to, any lawsuit or arbitration against
any Released Party in any forum and (ii) agree not to sue any of the Released
Parties or become a party



--------------------------------------------------------------------------------



to a lawsuit on the basis of any Claims of any type to date that arise out of
any aspect of my employment or severance from employment other than, in each
case, in order to enforce rights under Section 2, Section 3(b) or pursuant to
the Second Release. I understand that this is an affirmative promise not to sue
any of the Released Parties, which is in addition to my general release of
claims in Section 3(a). If, despite this Agreement, I sue or bring an
arbitration action asserting any Claim that I have released, (i) I will be
liable to the Released Party (as defined below) for its attorneys’ fees, other
defense costs, and any other damages that my suit or arbitration causes, except
those attributable to ADEA claims and (ii) the Company shall have no obligation
to pay any amounts set forth in Section 2 or pursuant to the Second Release and
the Company shall be entitled to recover any amounts set forth in Section 2 or
the Second Release paid to me prior to the date of such actual or threatened
violation. I promise not to accept any relief or remedies not set forth in this
Agreement as to any Claim I have released by signing it.


(e) California Law: I acknowledge that I have read and understand Section 1542
of the California Civil Code that reads as follows:


A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.


I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of any claims herein.


Section 4 -- Second Release of Claims


I agree that my eligibility to receive the compensation and benefits set forth
in Section 2 is subject to my execution, not earlier than June 30, 2020 and not
later than July 21, 2020, of a second release of claims (the “Second Release”)
in the form attached hereto as Appendix A, and the non-revocation of the Second
Release during the period specified therein. If I fail to execute and deliver
the Second Release by July 21, 2020, or if I revoke the Second Release as
provided therein, I will forfeit my right to receive the compensation and
benefits set forth in Section 2 and the compensation and benefits set forth in
the Second Release, and any then outstanding and vested options will be
immediately forfeited with effect as of the Date of Termination.


Section 5 -- Promises


(a) Employment Termination: I agree that my employment with the Company and its
affiliates (including FactSet France Sarl) will end as of the Date of
Termination, and that I will receive the payments and benefits under this
Agreement (subject to my compliance with the terms of this Agreement) in lieu of
any such other rights or benefits to which I possibly could be or become
entitled, except that if I sign the Second Release and it becomes effective and
irrevocable in accordance with its terms, I will receive the compensation and
benefits thereunder. I have not been told that the Company or any Released Party
will rehire me.


(b) Company Property and Debts: On or before the Date of Termination, I will
return to the Company all files, memoranda, documents, records, copies of the
foregoing, Company-provided credit cards, keys, building passes, security
passes, access or



--------------------------------------------------------------------------------



identification cards, devices and equipment belonging to the Company (including
computers, laptops, tablets, smart phones, handheld electronic devices,
telephone equipment, and other electronic devices), and any other property of
the Company or any Released Party in my possession or control, other than
specific mutually approved devices, all with the Company’s consent. I have
cooperated with the Company and will cooperate with the Company regarding the
proper handling of any digital property of the Company that may be retained in
mobile phone or related digital storage devices, media or accounts. As of the
Date of Termination, I will have cleared all expense accounts, repaid everything
I owe to the Company or any Released Party, paid all amounts I owe on
Company-provided credit cards or accounts (such as mobile or smart phone
accounts), and canceled or personally assumed any such credit cards or accounts.
I further acknowledge and agree that from and after the Date of Termination, I
will no longer have access to any premises of the Company or any of its
affiliates, including those of FactSet France Sarl.


(c) Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Agreement. I agree that the Company is to withhold all taxes it is
legally required to withhold. I agree not to make any claim against the Company
or any other person based on how the Company reports amounts paid under this
Agreement to tax authorities provided that such reporting is consistent with
past practice.


(d) Ownership of Claims: I have not assigned or transferred any Claim I am
purporting to release, nor have I attempted to do so.


(e) Communication with Government Agency; Immunity: This Agreement does not
preclude me from filing an administrative charge or otherwise communicating with
any federal, state, local or non-U.S. government office, official or agency, or
from reporting possible violations of any law or regulation, making disclosures
to, and/or participating in any investigation or proceeding conducted by any
federal, state, local or non-U.S. agency, including the National Labor Relations
Board, the Equal Employment Opportunity Commission, the Securities and Exchange
Commission (“SEC”), the Department of Fair Employment and Housing and/or any
governmental authority charged with the enforcement of any employment laws.
However, I understand that by signing this Agreement I am waiving the right to
recover any damages or to receive other relief in any claim or suit brought by
any such federal, state, local or non-U.S. agency on my behalf, or with respect
to any Claim released by Section 3(a) of this Agreement, to the fullest extent
permitted by applicable law. Furthermore, nothing in this Agreement prohibits me
from: (i) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934 (the “Exchange Act”), maintaining the confidentiality of a
claim with the SEC; (ii) providing Confidential Information (as defined in
Section 5(g) below) to the SEC, or providing the SEC with information that would
otherwise violate any provision of this Agreement, to the extent permitted by
Section 21F of the Exchange Act; (iii) cooperating, participating or assisting
in an SEC investigation or proceeding without notifying the Company; or (iv)
receiving a monetary award as set forth in Section 21F of the Exchange Act.
Notwithstanding my confidentiality obligations set forth in this Agreement, I
understand that, pursuant to the Defend Trade Secrets Act of 2016, I will not be
held criminally or civilly liable under any U.S. Federal or State trade secret
law for the disclosure of a trade secret that: (i) is made (A) in confidence to
a federal, state, local or non-U.S. government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. I also understand that if I file a lawsuit for retaliation by the
Company for reporting a suspected violation of law, I may



--------------------------------------------------------------------------------



disclose the trade secret to my attorney and use the trade secret information in
the court proceeding, if I (i) file any document containing the trade secret
under seal; and (ii) do not disclose the trade secret, except pursuant to court
order. I understand that if a disclosure of trade secrets was not done in good
faith pursuant to the above, then I may be subject to liability, including,
without limitation, punitive damages and attorneys’ fees.


(f) Mutual Agreement Not to Disparage or Harm: Subject to Section 5(e), I agree
not to criticize, denigrate, or disparage any Released Party and, in particular,
not to criticize, denigrate, or disparage any current or former employee of the
Company or any of its affiliates. I understand and agree that breach of this
provision will result in damages that are difficult to quantify. The Company
likewise agrees not to criticize, denigrate, or disparage me or my work in any
communication to a third party (including without limitation by stating or
implying that it terminated my employment). I agree not to incur any expenses,
obligations, or liabilities on behalf of the Company or any of its affiliates.


(g) Confidential and Proprietary Information and Existing Obligations: Subject
to Section 5(e), I understand that, at all times in the future, I will remain
bound by any Company or Company affiliate agreement or policy relating to
non-competition, non-solicitation, confidential information, proprietary
information, invention, or similar matters to which I am now subject, in
accordance with the terms of such agreement or policy, including but not limited
to any FactSet Research Systems Inc. Intellectual Property Agreement which I
previously signed and any non-competition, non-solicitation and confidentiality
restrictions to which I am subject pursuant to the Equity Incentive Plans and
which are expressly incorporated by reference herein; provided, however, that
the Company’s sole remedy for any breach of the non-competition restrictions to
which I am subject pursuant to the Equity Incentive Plans or otherwise shall be
limited to (i) those described in the second paragraph of Section 13 of the
Equity Incentive Plan and only with respect to the equity interests granted to
me since January 1, 2017 and (ii) repayment by me of the Settlement Indemnity
Payment (as such term is defined in the Second Release), the CFE Indemnity
Payment, and the Tuition Reimbursement (if any); and, provided further, that any
such breach of any non-competition obligation shall not constitute a breach of
this Agreement. I agree that, except as specifically provided in the immediately
preceding sentence, to the extent any provision in any such agreement, plan or
policy conflicts with any provision in this Agreement, the provision or
interpretation affording the greater protection to the Company shall govern. In
particular, I acknowledge that my employment by the Company created a
relationship of confidence and trust with respect to any information of a
confidential or secret nature disclosed to me by the Company or a third party
that (i) related to the business of the Company or to the business of any
parent, subsidiary, affiliate, customer or supplier of the Company or any other
party with whom the Company agreed to hold information of such party in
confidence, (ii) was not generally known to the public or to other persons in
the industry, or if generally known, was used, selected or arranged by the
Company in a manner not generally known and was made the property of the Company
by mutual agreement of the parties, including by the Invention Assignment and
Proprietary Information Agreement, and/or similar agreement, and (iii) that the
Company has taken reasonable measures under the circumstances to protect from
unauthorized use or disclosure (the “Confidential Information”). I agree and
represent that I have not disclosed, copied, disseminated, shared or transmitted
any Confidential Information to any person, firm, corporation or entity for any
reason or purpose whatsoever, except in the course of carrying out my duties and
responsibilities of employment with the Company. I also agree, at all times in
the future, not to make use of any Confidential Information for my own purposes
or for the benefit of any person, firm,



--------------------------------------------------------------------------------



corporation or other entity. I further warrant and represent that all
Confidential Information in my possession, custody or control that is or was a
property of the Company has been or will be returned to the Company as of the
Date of Termination.


(h) Implementation: I agree to sign any documents and do anything else that in
the future is needed to implement this Agreement.


(i) Other Representations: In addition to my other representations in this
Agreement, I have made the following representations to the Company, on which I
acknowledge it also has relied in entering into this Agreement with me:


i.I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported any and all job-related wrongs or injuries
for which I might still be entitled to compensation or relief, such as an injury
for which I might receive a workers’ compensation award in the future. I have
properly reported all hours that I have worked and I have been paid all wages,
overtime, commissions, compensation, benefits, and other amounts that the
Company or any Released Party should have paid me in the past.


ii.This Agreement is not an admission of wrongdoing by the Company, any other
Released Party, or me.


iii.I am intentionally releasing claims that I do not know I might have and
that, with hindsight, I might regret having released.


iv.If the Company or I successfully assert that any provision in this Release is
void, the rest of the Agreement shall remain valid and enforceable.


(j) False Claims Representations and Promises: I have disclosed to the Company
any information I have concerning any conduct involving the Company or any
affiliate that I have any reason to believe may be unlawful or that involves any
false claims to the United States. I promise to cooperate fully in any
investigation the Company or any affiliate undertakes into matters occurring
during my employment with the Company or any affiliate. I understand that
nothing in this Agreement prevents me from cooperating with any U.S. government
investigation. In addition, to the fullest extent permitted by law, I hereby
irrevocably assign to the U.S. government any right I might have to any proceeds
or awards in connection with any false claims proceedings against the Company or
any affiliate.


(k) Cooperation Required: I agree that when requested by the Company, I will
promptly and fully respond to all reasonable inquiries from the Company or any
affiliate and its representatives relating to any lawsuit in which I am
identified as having factual information needed by the Company. To the extent I
incur reasonable out-of-pocket expenses (such as postage costs or telephone
charges) in assisting the Company or any affiliate at its request, the Company
will mail me a reimbursement check for those expenses within 15 days after it
receives my request for payment, along with satisfactory written substantiation
of the claimed expenses.



--------------------------------------------------------------------------------





(l) Disclosure: Nothing herein shall prevent the Company or me from disclosing
the terms of this Agreement if required to do so under applicable law or by a
court of competent jurisdiction.


Section 6 -- Consequences of Violating Promises


I agree that the Company would be irreparably harmed by any actual or threatened
violation of Section 5 that involves disclosure or use of confidential
information, proprietary information, trade secrets or the violation of any
obligations to the Company or its affiliates in respect of non-solicitation, and
that the Company will be entitled to an injunction prohibiting me from
committing any such violation. In addition, I agree that, in the event of any
actual or threatened violation of Section 5 or any confidentiality, or
non-solicitation agreement with the Company or any of its subsidiaries (subject
to any modification of such agreement pursuant to Section 5), then the Company
shall (a) have no obligation to pay any amounts set forth in Section 2 or
pursuant to the Second Release and (b) will be entitled to recover any amounts
set forth in Section 2 or pursuant to the Second Release previously paid to me.
The provisions of this Section 6 shall not apply with respect to any actual or
threatened violation of any non-competition obligation to which I may be subject
(as modified by Section 5(g)).


Section 7 -- Miscellaneous


(a) Entire Agreement: In addition to any Company or Company affiliate agreement,
plan or policy relating to non-competition, non-solicitation, the
confidentiality of proprietary information, inventions, or similar matters
referenced in Section 5 above, this Agreement (including the Second Release) is
the entire agreement between me and the Company relating to my termination of
employment or the subject matter of this Agreement. This Agreement may not be
modified or canceled in any manner, nor may any provision of it or any legal
remedy with respect to it be waived, except by a writing signed by both me and
an authorized Company official. I acknowledge that the Company has made no
representations or promises to me (such as that my former position will remain
vacant), other than those in or referred to by this Agreement. If any provision
in this Agreement is found to be unenforceable, all other provisions will remain
fully enforceable.


(b) Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.


(c) Interpretation: This Agreement shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this Agreement.


Section 8 -- Arbitration of Disputes


The Company and I agree to resolve any disputes we may have with each other
through final, binding and confidential arbitration consistent with applicable
law. For example, I am agreeing to arbitrate any dispute about the validity of
this Agreement or any



--------------------------------------------------------------------------------



discrimination claim. I also agree to resolve through final, binding and
confidential arbitration any disputes I have with any other Released Party who
elects to arbitrate those disputes under this subsection. Arbitration shall be
conducted by the American Arbitration Association in accordance with its
employment dispute resolution rules which can be found at
www.adr.org/employment, and consistent with state law. A neutral arbitrator will
preside over the arbitration and issue a written decision subject to limited
judicial review. The decision shall remain confidential between the parties and
shall not be published by the arbitrator or the AAA. All remedies available
under law will be available in the Arbitration. The Arbitration proceedings will
allow for adequate discovery. Commencement of the Arbitration will be at a
minimal cost to me, and the proceeding will be considered to be arising out of
an employer plan for purposes of assessing fees and costs. This agreement to
arbitrate does not apply to government agency proceedings. By agreeing to this
Agreement, I understand that I am waiving my right to a jury trial.


(remainder of page left intentionally blank)









--------------------------------------------------------------------------------





YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT.


BEFORE SIGNING THIS AGREEMENT, TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT.
IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.





Executed this 7th day of June, 2020, and signed under the laws of the state of
Connecticut.


/s/ FRANCK GOSSIEAUX
Signature


Franck Gossieaux
Print Name




Executed this 7th day of June, 2020.


For FactSet Research Systems Inc.




/s/ RACHEL R. STERN


Name: Rachel R. Stern
Title: Executive Vice President, Head of
Strategic Resources and General Counsel











































--------------------------------------------------------------------------------



Second Release


This release (this “Second Release”), to be signed on or following June 30,
2020, is made by and among Franck A.R. Gossieaux (“Employee”), FactSet Research
Systems Inc. (the “Company”) and FactSet France Sarl in connection with the
Separation Agreement and General Release of Claims between Employee and the
Company, made June 7, 2020 (the “U.S. Separation Agreement”), and in association
with the termination of Employee’s employment with the Company and its
affiliates (including FactSet France Sarl). Employee acknowledges and agrees
that (i) Employee was provided with a written notice of termination of
Employee’s employment with the Company and its affiliates (including FactSet
France Sarl) from the Company, effective on June 30, 2020, (ii) Employee also
received a written notice of termination of the Employment Contract by and
between FactSet France Sarl and Employee, dated as of April 1, 2009 with a
seniority as of September 1, 1999 (the “Employment Contract”), dated June 5,
2020 and effective as of June 30, 2020, and (iii) this Second Release shall
serve as the separation agreement between Employee and FactSet France Sarl that
is entered into following termination of the Employment Contract. In
consideration for the release of claims set forth in this Second Release,
conditioned on the effectiveness and irrevocability of this Second Release in
accordance with its terms, Employee will receive a settlement indemnity payment
from the Company in the amount of $107,908 (one hundred seven thousand and nine
hundred and eight U.S. dollars) (the “Settlement Indemnity Payment”) (less
applicable tax withholding) to be paid through the Company’s payroll system not
later than August 15, 2020. For the avoidance of doubt, Employee acknowledges
and agrees that (A) Employee shall not be entitled to any additional
compensation or benefits in connection with the termination of the Employment
Contract, other than the Settlement Indemnity Payment, payment for accrued but
unused vacation time (the amount of which, as of the date of the U.S. Separation
Agreement, is $120,945 (one hundred twenty thousand and nine hundred and forty
five U.S. dollars)), which shall be paid not later than August 15, 2020, and all
other rights and benefits provided under the U.S. Separation Agreement,
including payment of the CFE Indemnity Payment (as defined in the U.S.
Separation Agreement), which shall be paid not later than August 15, 2020, (B)
the Settlement Indemnity Payment shall be paid in satisfaction of all French
statutory and contractual claims, including any unemployment and retirement
benefits and (C) the Employee expressly waives any rights to any severance pay
calculated in accordance with the collective bargaining agreement (“Indemnité
conventionelle de licenciement”) and his indemnity in lieu of notice and any
other related indemnities under the Employment Contract.


In accordance with Article 5 of the Expatriation Addendum to the Employment
Contract by and between Employee and FactSet France Sarl, dated June 1, 2019,
FactSet France Sarl confirms that it has paid the employee and employer’s shares
of contributions to (i) the basic and supplementary pension schemes (AGIRC –
ARRCO) and (ii) unemployment state insurance scheme throughout the entire
expatriation period (“Pole Emploi”).


FactSet France Sarl will provide Employee with all of the end-of-contract
documents as follows: unemployment certificate (“Attesttation Pôle Emploi”);
employment certificate (“ Certificat de travail”) and the receipt for the
balance of any account (“Reçu pour solde de tout compte”).


1. In consideration of the Settlement Indemnity Payment and the payments to be
made to Employee and other benefits to be received by Employee pursuant to the
U.S. Separation Agreement, Employee, being of lawful age, irrevocably and
unconditionally



--------------------------------------------------------------------------------



releases (i.e., gives up), acquits and forever discharges all known and unknown
claims, promises, causes of action, charges, complaints, demands, liabilities,
obligations, agreements, controversies, damages, suits, entitlements, costs,
losses, debts and expenses (including attorneys’ fees and legal expenses) or
similar rights of any type that Employee currently may have (“Claims”) with
respect to the Company, FactSet France Sarl, all current and former parents,
subsidiaries, affiliates, partnerships, or joint ventures, and, with respect to
each of them, their predecessors and successors; and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and any other persons acting by, through, under or
in concert with any of the persons or entities listed in this subsection, and
their successors (collectively, the “Released Parties”).


Employee understands that Employee is not releasing future rights or claims,
meaning rights or claims that arise after the date that Employee executes and
delivers this Second Release. Employee understands that the Claims Employee is
releasing might arise under many different federal, state, local or non-U.S.
laws, including French law (including all statutes, regulations, other
administrative guidance, and common law doctrines). Without limiting the
generality of the foregoing, Employee acknowledges that Employee knowingly and
voluntarily waives and releases any and all Claims under the Age Discrimination
in Employment Act (the “ADEA”) and Executive Order 11,141, which prohibit age
discrimination in employment, as well as all Claims under the following:


(i) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act (“ADA”)
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; the Genetic Information Nondiscrimination
Act of 2008 (“GINA”), which prohibits discrimination based on genetic
information; and any other federal, state, local or non-U.S. laws prohibiting
discrimination in employment based on a protected category, such as actual or
perceived race, religion, color, national origin, ancestry, physical or mental
disability, medical condition, genetic information, marital status, sex, sexual
orientation, or association with a person who has, or is perceived to have, any
of those characteristics;


(ii) Federal employment statutes, such as the Worker Adjustment and Retraining
Notification Act (“WARN Act”), which requires that advance notice be given of
certain work force reductions; the Employee Retirement Income Security Act of
1974 (“ERISA”), which, among other things, protects employee benefits; and any
other federal laws relating to employment, such as veterans’ reemployment rights
laws; and


(iii) Other laws, such as any federal, state, local or non-U.S. laws, including
French law, mandating leaves of absence, restricting an employer’s right to
terminate employees, or otherwise regulating employment; any federal, state,
local or non-U.S. law, including French law, enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith; any other federal, state, local or non-U.S.



--------------------------------------------------------------------------------



laws, including French law, providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and similar or related claims; any other law
relating to salary, commission, compensation, benefits, and other matters; and
family and medical leave laws.


Examples of released Claims include, but are not limited to the following
(except for the Settlement Indemnity Payment and to the extent explicitly
preserved by Section 2 or 3(b) of the U.S. Separation Agreement): (i) Claims
that in any way relate to or arose during Employee’s employment with the Company
and its affiliates (including FactSet France Sarl), or the termination of that
employment, such as Claims for compensation, bonuses, commissions, lost wages,
reimbursement of expenses, non-compete indemnity, overtime, salary
revalorization, or unused accrued vacation or sick pay, severance pay calculated
in accordance with the applicable collective bargaining agreement, any notice
pay indemnity or damages for moral harassment, damages for irregular dismissal
procedure or any damages of any nature whatsoever, awards/options, collective
advantages, health and contingency coverage, complementary pension rights, etc.
based on the conclusion, the execution and/or the termination of the Employment
Contract, as well as any damages for loss of opportunities to exercise
Employee’s options and claims relating to any unemployment protection or absence
of such protection; (ii) Claims that in any way relate to the design or
administration of any employee benefit program; (iii) Claims that Employee has
irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits subject to the commitments
made by FactSet France Sarl in this Second Release; (iv) any Claims to
attorneys’ fees or other indemnities (such as under the Civil Rights Attorneys’
Fees Act), with respect to Claims Employee is releasing; or (v) Claims under the
Connecticut Human Rights and Opportunities Law, the Connecticut Family and
Medical Leave Law, the Connecticut Age Discrimination and Employee Insurance
Benefits Law, and the Connecticut Smokers’ Rights Law.


Employee confirms that all his rights and demands with respect to the Released
Parties resulting from the conclusion, the execution and/or the termination of
the Employment Contract are duly fulfilled.


The Settlement Indemnity Payment and the payments to be made to Employee and
other benefits to be received by Employee pursuant to the U.S. Separation
Agreement will terminate any claim concerning the conditions of conclusion,
execution and/or termination of the Employment Contract and will indemnify him
for any moral, social and professional prejudice he has suffered or will suffer
in connection with the conclusion, the execution and/or the termination of the
Employment Contract.


Employee acknowledges that the Settlement Indemnity Payment and the payments to
be made to Employee and other benefits to be received by Employee pursuant to
the U.S. Separation Agreement constitute fair compensation for the covenants and
releases made by him in the U.S. Separation Agreement and this Second Release
and that this payment terminates any claim and that he waives any right for
legal action against the Released Parties.


2. Employee acknowledges that Employee has read and understands Section 1542 of
the California Civil Code that reads as follows:



--------------------------------------------------------------------------------



A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.


Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
the release of any claims herein.


3. Employee hereby acknowledges and agrees that the Covenant not to Sue set
forth in Section 3(d) of the U.S. Separation Agreement applies to all Claims
released pursuant to this Second Release.


4. Notwithstanding anything to the contrary, nothing in this Second Release
shall constitute a release of any rights of Employee that are preserved pursuant
to Section 2 or 3(b) of the U.S. Separation Agreement, and nothing herein shall
prohibit or restrict Employee from taking any actions permitted by Section 5(e)
of the U.S. Separation Agreement. Furthermore, nothing in this Second Release
shall constitute a release of any rights of Employee to receive the Settlement
Indemnity Payment on the terms set forth herein. In addition, nothing in this
Second Release shall prohibit or restrict Employee from challenging the knowing
and voluntary nature of Employee’s release of claims under the ADEA pursuant to
the Older Workers Benefit Protection Act.


5. Employee acknowledges that, before signing this Second Release, Employee was
given at least 21 days in which to consider this Second Release. Employee waives
any right Employee might have to additional time within which to consider this
Second Release. Employee further acknowledges that: (1) Employee took advantage
of the time Employee was given to consider this Second Release before signing
it; (2) Employee carefully read this Second Release; (3) Employee fully
understands it; (4) Employee is entering into it voluntarily; (5) Employee is
receiving valuable consideration in exchange for Employee’s execution of this
Second Release that Employee would not otherwise be entitled to receive; (6) the
Company, by this writing, encouraged Employee to discuss this Second Release
with Employee’s attorney (at Employee’s own expense) before signing it, and that
Employee did so to the extent Employee deemed appropriate; and (7) any changes
made to this Second Release, whether material or immaterial, will not restart
the 21 day consideration period. Employee understands that Employee is entitled
to revoke this Second Release, in writing, within 7 days once Employee signs it.
Such revocation must be delivered to the Company as provided herein within the 7
day period, in which case Employee will not receive the Settlement Indemnity
Payment and will receive no benefits pursuant to Section 2 of the U.S.
Separation Agreement. If Employee does not revoke this Second Release, it will
become enforceable on the eighth day after Employee signs it.


(remainder of page left intentionally blank)



















--------------------------------------------------------------------------------





YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS SECOND RELEASE.
BEFORE SIGNING THIS SECOND RELEASE, TAKE IT HOME, READ IT, AND CAREFULLY
CONSIDER IT. IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).
YOU HAVE MORE THAN 21 DAYS TO CONSIDER THIS AGREEMENT. IF YOU DO NOT SIGN AND
RETURN THIS AGREEMENT ON OR BEFORE JULY 21, 2020, IT AUTOMATICALLY EXPIRES.


ONCE YOU SIGN THIS AGREEMENT, YOU WILL HAVE AN ADDITIONAL 7 DAYS TO REVOKE IT.
IF YOU CHOOSE TO REVOKE THIS AGREEMENT, YOU MUST DELIVER A WRITTEN NOTICE OF
REVOCATION TO:


RACHEL R. STERN, GENERAL COUNSEL
FACTSET RESEARCH SYSTEMS INC.
45 GLOVER AVENUE, NORWALK, CT 06850


BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.



Executed this ___ day of ______, 2020, and signed under the laws of the state of
Connecticut.
______________________________   
Signature


______________________________
Print Name




Executed this ___ day of ______, 2020,


For FactSet Research Systems Inc.


____________________________________


Name: Rachel R. Stern
Title: Executive Vice President, Head of
Strategic Resources and General Counsel


 
Executed this ___ day of ______, 2020,


FactSet France Sarl


____________________________________
Name:
Title:



